Citation Nr: 1512043	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  04-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for vestibular abnormality and positional vertigo (claimed as dizziness with staggering).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In December 2013, the Veteran testified before the undersigned at a videoconference hearing at the RO in Chicago, Illinois.  A transcript of the hearing is associated with the Virtual VA paperless claims file.  

In April 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901 (2014).  The record reflects that the VHA requested the medical opinion from Southern Arizona VA Health Care System, and obtained the opinion of a VA otolaryngologist with respect to the medical questions raised in the Board's April 2014 request.  The opinion was received in June 2014, and has since been associated with the Veteran's claims file.  Upon further review of the VHA opinion, the Board determined that additional evidentiary development was necessary, and in an August 2014 letter, the Board sought another advisory medical opinion from either a VA neurotologist or an otologist.  The record reflects that the VHA obtained the opinion of another VA medical expert who addressed the medical questions raised in the Board's August 2014 request.  The December 2014 VHA opinion has since been associated with the Veteran's claims folder.  In a February 2015 letter, the Board notified the Veteran that the medical opinion they had requested concerning his claim had since been received, and provided him with a copy of this opinion informing him that he had a certain amount of time from the date of the letter to review the opinion and send any additional evidence or argument he wished to submit.  In a response form date-stamped as received on February 18, 2015, the Veteran indicated that he had no further argument or evidence to submit and wished for the Board to immediately proceed with the adjudication of his appeal.  

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected vestibular abnormality and positional vertigo is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's claim for this disorder is required to allow for further development of the record.

A brief historical overview of the claim reflects that the Veteran's service-connected vestibular abnormality and positional vertigo is currently evaluated as 30 percent disabling, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204.  In April 2006, the Veteran filed a claim for a higher rating for this disability.  According to the Veteran, his disability had worsened, and he was experiencing bouts of vertigo two to three times a week, nausea, blurred vision and episodes of stumbling when walking.  

At the December 2006 VA examination, the Veteran reported to experience symptoms of brief vertigo associated with quick head movements to the left and right approximately once a day, as well as symptoms of nausea and blurred vision.  On physical examination of the Veteran's ears, the VA examiner noted that the Veteran's auricle, external canal, tympanic membrane and mastoid were normal bilaterally.  The examiner also noted that results from the Romberg test were negative for any problems, the finger-to-nose test was shown to be good, and the Veteran exhibited a good tandem gait.  In addition, the Veteran underwent the Dix-Hallpike test, the results of which were negative for signs of nystagmus or vertigo.  

In the September 2007 rating decision, the RO denied a disability rating greater than 30 percent and noted that a higher evaluation would only be warranted if the Veteran had been diagnosed with Meniere's syndrome.  Indeed, 30 percent is the maximum rating allowable under 38 C.F.R. § 4.87, Diagnostic Code 6204.  However, Meniere's syndrome, which is rated under 38 C.F.R. § 4.87, Diagnostic Code 6205, provides for evaluations much higher than 30 percent based on the symptoms exhibited and whether such symptoms correspond with that required under the rating criteria.  For example, the criteria required for a 60 percent rating under Diagnostic Code 6205 includes hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  For a 100 percent disability rating under Diagnostic Code 6205, the Veteran would have to exhibit hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  

In his November 2008 NOD, the Veteran noted that his physicians had diagnosed him with having Meniere's syndrome.  Along with this assertion, he submitted a November 2007 letter issued by G.P., M.D., and a January 2008 examination report issued by P.B., D.O.  

In the November 2007 letter, Dr. P. took note of the Veteran's medical history, to include his reported symptoms of vertigo, decreased hearing, a ringing sound in his ears, nausea, blurred vision, and the sensation of feeling off balance.  Upon physical examination of the Veteran, Dr. P. noted that the Veteran's hearing was decreased bilaterally - more so in the left ear than the right.  According to Dr. P., there were no signs of nystagmus, the Veteran's facial sensation was normal, and the motor examination revealed no atrophy or focal weakness.  Dr. P. further described the Veteran's tandem as slightly impaired.  Dr. P. also took note of the October 2003 infrared video nystagmography (VNG) report, the results of which indicated a vestibular abnormality that was most likely peripheral in origin.  Based on his review of the record, as well as his discussion with, and evaluation of the Veteran, Dr. P. determined that the neurological examination was consistent with decreased hearing bilaterally, diminished sensation peripherally in the upper and lower extremities, and decreased cervical range of motion.  According to Dr. P., the Veteran was dealing with symptoms of peripheral vestibulopathy and Meniere's disease; symptoms which had worsened recently, but could be attributed to a worsening of his diabetes mellitus and drinking excessive amounts of caffeinated beverages.  

In the January 2008 report, Dr. B. reviewed the Veteran's medical history, acknowledged his recent diagnosis of vestibulopathy and Meniere's disease by Dr. P. and conducted a neurological evaluation of the Veteran.  Based on his discussion with, as well as his evaluation of the Veteran, Dr. B. diagnosed the Veteran as having hearing loss, vestibulopathy consistent with Meniere's disease.  

In his November 2008 NOD, the Veteran asserted that in light of his current symptoms, as well as his diagnosis of Meniere's disease by his physicians, his service-connected disorder should be re-characterized as Meniere's syndrome, and evaluated under diagnostic code 6205, which provides the rating criteria for Meniere's syndrome.  

In another letter dated in May 2010, Dr. B. noted that he evaluated the Veteran in April 2010, during which time the Veteran complained of intermittent dizziness, vertigo, and unsteadiness.  According to Dr. B., these symptoms were further complicated by diffuse peripheral neuropathy secondary to his diabetes.  On examination, Dr. B. observed that the Veteran frequently stumbles, and experiences diffuse sensory loss in the lower extremities, particularly to pinprick and vibration.  Dr. B. also noted that the Veteran had a mild Romberg sign, and decreased reflexes.  According to Dr. B., the cranial nerves examination was clear for any signs of nystagmus.  Based on his evaluation of the Veteran, Dr. B. determined that the Veteran suffers from vertigo, tinnitus and hearing loss, which has become chronic.  Dr. B. further concluded that the Veteran's bilateral tinnitus and hearing loss due to aural trauma would serve to aggravate, and therefore increase, the severity and symptoms of his Meniere's disease.  

In an effort to further clarify whether the Veteran had a diagnosis of Meniere's disease, the Board referred this case to the VHA to obtain a medical opinion from an appropriate health care professional.  The record reflects that the VHA sent the request out to the Southern Arizona VA Healthcare System to obtain an opinion from a VA medical expert.  In a June 2014 response, the selected physician, M.B., D.O., determined that as a general otolaryngologist, he did not feel he could render an opinion as to whether the Veteran had Meniere's syndrome without resorting to speculation.  Dr. B. recommended that the Veteran's medical records be referred to an otologist or neurotologist, specialists who had the requisite expertise to provide an opinion with respect to the questions asked, for review.  As such, in a subsequent letter dated in August 2014, the Board sought another advisory medical opinion from the VHA, and specifically requested that the VAMC arrange for an otologist and/or neurotologist to review the claims folder and respond to the pertinent questions.  The record reflects that the VHA sent the request out to the VAMC in Boston, Massachusetts, to obtain an opinion from an appropriate VA medical expert.  The requested medical opinion was provided by J.G., M.D. in December 2014.  

In his opinion, Dr. G. determined that it is at least as likely as not that the Veteran has Meniere's disease.  According to Dr. G., Meniere's disease is manifested by a "tetrad of symptoms," to include (1) initially fluctuating, later constant hearing loss; (2) episodic vertigo, usually a spinning sensation; (3) tinnitus or ringing in the affected ear, and; (4) aural fullness or a pressure sensation within the ear.  Dr. G. noted that not all four symptoms within the tetrad need to be present for the diagnosis of Meniere's disease to be made.  Upon review of the claims file, Dr. G. noted that the record clearly documents on multiple occasions dating back to as early as 2004, symptoms of vertigo becoming increasingly more frequent with the passage of time.  Dr. G. also noted that as of 2007, the record reflected symptoms of decreased hearing and a ringing sound in the ears, with a sensation of feeling off balance.  Dr. G. further noted that hearing tests at this time demonstrated an asymmetrical hearing loss that was greater in the left ear than the right ear.  In addition, Dr. G. took note of the October 2003 VNG report which reflected a peripheral vestibular abnormality and is consistent with the diagnosis of Meniere's disease.  According to Dr. G., many of the Veteran's current symptoms of dizziness, a staggering sensation, vertigo, unsteadiness, ringing in the ears and nausea are more likely than not due to the diagnosis of Meniere's disease.  

In light of this opinion, along with the additional medical evidence of record, the Board agrees with the determinations reached by Drs. P., B., and G., and finds that the Veteran's service-connected disorder can be re-characterized as Meniere's disease.  However, as previously noted above, in order to warrant a rating of 60 percent under 38 C.F.R. § 4.87, Diagnostic Code 6205, the evidence has to show hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  In order to warrant a rating in excess of 60 percent, the Veteran's Meniere's disease has to be manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  The last VA examination in connection to the service-connected disorder is dated in December 2006, more than eight years ago, and the last private evaluation in connection to this disorder was conducted in May 2010, nearly five years ago.  Moreover, the Board is unclear as to whether the Veteran has been shown to have a cerebellar gait, and if so, whether this gait is attributed to his Meniere's disease or to his peripheral neuropathy in the lower extremities.  In the May 2010 medical opinion, Dr. B. attributed the Veteran's gait and balance problems to his diffuse peripheral neuropathy, and in the December 2014 opinion, Dr. G. noted that the Veteran's diffuse peripheral neuropathy affects the lower extremities in that it may also contribute to his symptoms of unsteady gait.  The Board also notes that the record is unclear as to how many times a week/month the Veteran experiences attacks of vertigo and cerebellar gait.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of the fact that it has been nearly five years since the Veteran was evaluated for this disorder, and over eight years since he underwent a VA examination in connection to this disorder, and given that the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the AOJ must afford the Veteran another examination to determine the current severity of his service-connected Meniere's disease.  

The Board is cognizant of the Veteran's assertions at his Board hearing that he has "gone through enough" examinations, and would not attend any more VA examinations.  The Board assumes he meant in relation to the question concerning whether he had Meniere's disease, and not as to the determination of the current level of severity of his service-connected disorder.  The Veteran is reminded that he does have a duty to assist VA in developing evidence in connection with his claim.  Moreover, the Board is placing him on notice that the VA examination the Board is ordering is for the specific purpose of obtaining medical information that is not present in the record, and which is necessary to determining whether he is entitled to a higher rating.  VA regulations provide that where entitlement or continued entitlement to a benefit cannot be establish or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such an examination or reexamination, and the claim at issue is one for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655 (2014).  He is advised to cooperate with VA in attending the examination.

Also, as this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a letter with citation to 38 C.F.R. § 3.655, and inform him that failure to attend any VA examination scheduled in connection with this remand may result in the denial of his claim for an increased rating.

2.  Request records of treatment that the Veteran may have received for his Meniere's disease (also known as his vestibular abnormality and positional vertigo) at the VAMC in Hines, Illinois since 2006.  

3.  Upon receipt of all additional records, the Veteran should be afforded an appropriate VA examination, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist), to assess the severity of the his service-connected Meniere's syndrome.  The claims folder, a copy of this remand, as well as all records on Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, tests and studies are to be performed.  

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected Meniere's syndrome in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6205.  In particular, the VA examiner should discuss whether the Veteran's Meniere's disease is manifested by hearing impairment with attacks of vertigo and cerebellar gait, and if so how many times a week or month these episodes occur.  In discussing whether the Veteran has a cerebellar gait, the VA examiner should discuss whether the gait is predominantly attributed to the Veteran's Meniere's disease, his peripheral neuropathy of the lower extremities, or both.  The VA examiner should also indicate his review and consideration of the report of the prior VA Compensation and Pension examination in December 2006, along with the November 2007 report issued by Dr. P., and the January 2008 and May 2010 reports issued by Dr. B, in regards to determining the full scope of symptoms shown that may be attributable to this service-connected disability.  

The examiner should also discuss the impact that the Veteran's Meniere's disease has on his employability, to include whether such disorder renders him unemployable.  

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

